        Case 7:21-cv-00154 Document 1 Filed on 04/21/21 in TXSD Page 1 of 2
                                                                                                     United States District Court
                                                                                                       Southern District of Texas

                                                                                                           ENTERED
                                                                                                          April 21, 2021
                                UNITED STATES DISTRICT COURT
                                                                                                       Nathan Ochsner, Clerk
                                 SOUTHERN DISTRICT OF TEXAS
                                     MCALLEN DIVISION

UNITED STATES OF AMERICA                                  §
                                                          §
VS.                                                       § CRIMINAL ACTION NO. 7:19-CR-78-4
                                                          §
MARCIAL MARTINEZ                                          §

                                        ORDER OF SEVERENCE

        Marcial Martinez (“Movant”) was convicted of violating 21 U.S.C. §§ 846, 841(a)(1) and
841(b)(1)(A) and was sentenced to 300 months imprisonment with judgment entered on
February 21, 2020.1 Movant appealed the judgement of this court but that judgment has now
been affirmed.2 No further review was sought; thus, the judgment is now final. On November
23, 2020, Movant filed a motion invoking Rule 41(g) of the Federal Rules of Criminal Procedure
to seek the return of certain property.3
        Rule 41(g), Fed.R.Crim.P., permits a person aggrieved by an unlawful search and seizure,
or aggrieved by the deprivation of property to file a motion for return of property. A Rule 41(g)
motion filed in a criminal case that has already concluded is properly construed as a civil action
for return of property.4 Such a proceeding is a suit against the United States for property or
money, and is civil in nature, invoking the Court's general equity jurisdiction under 28 U.S.C. §
1331.5
       Because his motion is properly construed as a civil action, Movant must comply with the
Prison Litigation Reform Act (PLRA) and pay the $505 filing fee or submit an application for
leave to proceed in forma pauperis. Furthermore, his complaint is subject to the screening
requirements of 28 U.S.C. § 1915A.6 Movant has not complied with the requirements of the
PLRA.
         Accordingly, the Court hereby orders that:
(1) The Clerk shall sever Movant’s motion,7 and transfer the motion and this order to a civil case
file, assigning a civil cause number to the proceedings. 8 The parties shall be realigned, because
Marcial Martinez is the true plaintiff in this suit against defendant United States of America. All


1
  Dkt. No. 185.
2
  Dkt. No. 225.
3
  Dkt. No. 222.
4
  United States v. Clymore, 217 F.3d 370, 373 n.6 (5th Cir. 2000) (citing Pena v. United States, 122 F.3d 3, 4 n.3
(5th Cir.1997)).
5
  Id.
6
  Pena, 122 F.3d at 4.
7
  Dkt. No. 222.
8
  Such action is to be randomly assigned as a new civil action.

1/2
          Case 7:21-cv-00154 Document 1 Filed on 04/21/21 in TXSD Page 2 of 2




future pleadings related to Movant’s motion for return of properly shall be filed in the civil case
file.
(2) Within thirty days of the entry of this order, Movant shall either: (a) pay the $505 filing fee;
or (b) submit a completed application to proceed in forma pauperis, along with a certified copy
of his inmate trust account records, which must reflect the account balance as of November 23,
2020, as well as the deposits and average balance for the six months preceding that date. 9 Failure
to timely comply may result in dismissal of his cause for want of prosecution.10
           IT IS SO ORDERED.
           DONE at McAllen, Texas, this 21st day of April, 2021.


                                                  ___________________________________
                                                  Micaela Alvarez
                                                  United States District Judge




9
    See 28 U.S.C. § 1915.
10
     Fed.R.Civ.P. 41.


2/2
